FILED
                            NOT FOR PUBLICATION                             JUL 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHAEL ROBERT HISCOX,                           No. 13-15582

               Petitioner - Appellant,           D.C. No. 4:09-cv-03477-PJH

  v.
                                                 MEMORANDUM*
MIKE MARTEL, Warden,

               Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       California state prisoner Michael Robert Hiscox appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253. We review a district court’s denial of a

habeas corpus petition de novo, see Doody v. Ryan, 649 F.3d 986, 1001 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2011) (en banc), and we affirm.

      Hiscox contends that the trial court violated his due process rights by

admitting into evidence an audiotape recording of a conversation in which he made

incriminating statements that he asserts were coerced through an implied promise

of leniency. The state court’s conclusion that the confession was not coerced was

not contrary to, or an unreasonable application of, clearly established law, nor was

it based on an unreasonable determination of the facts in light of the evidence

presented in state court. See 28 U.S.C. § 2254(d); Schneckloth v. Bustamonte, 412
U.S. 218, 225-26 (1973); see also Illinois v. Perkins, 496 U.S. 292, 297 (1990)

(“When the suspect has no reason to think that the listeners have official power

over him, it should not be assumed that his words are motivated by the reaction he

expects from his listeners.”).

      Hiscox also contends that the trial court violated his due process rights by

denying him an evidentiary hearing with testimony on the issue of whether his

incriminating statements on the audiotape were coerced. The state court’s

conclusion that Hiscox was not entitled to a testimonial hearing was not contrary

to, or an unreasonable application of, clearly established law, nor was it based on

an unreasonable determination of facts in light of the evidence presented in state

court. See 28 U.S.C. § 2254(d). The record reflects that Hiscox received the


                                          2                                     13-15582
“reliable and clear-cut determination that the confession was in fact voluntarily

rendered” to which he was entitled. See Lego v. Twomey, 404 U.S. 477, 489

(1972).

      We construe Hiscox’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R. 22-

1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                          3                                    13-15582